         Case 3:19-mj-01232-BGS Document 1 Filed 03/25/19 PageID.1 Page 1 of 3


                                                                  FILED
 1
                                                                   MAR 2 5 2019
 2
                                                              CLERK US DISTRICT C~~~6RNIA
 3                                                         SOUTHERN DISTRICT OF C DEPUTY
                                                           BY
 4                            UNITED STATES DISTRICT COURT
 5
                           SOUTHERN DISTRICT OF CALIFORNIA
 6
 7
     UNITED STATES OF AMERICA,                     Case   No} 9 MJ 1 2 3 2
 8                              Plaintiff,         COMPLAINT FOR VIOLATION OF:

 9                                                Title 18, U.S.C., Sec. 922(g)(l)- Felon
                     v.
10                                                in Possession of Firearms
      CHRISTOPHER MARCUS MOJADO,
11
12                             Defendant.
13
14
           The undersigned complainant being duly sworn states:
15
                                             COUNT ONE
16
           On or about March 16, 2019, within the Southern District of California, Christopher
17
     Marcus MOJADO, having previously been convicted of a crime punishable by
18
     imprisonment for a term exceeding one year, did knowingly possess firearms that travelled
19
     in and affected interstate commerce, to wit: a Smith and Wesson SD40 V3 .40 caliber
20
     handgun, bearing serial number FYB1979, a Remington Spr 100 shotgun, bearing serial
21
     number 07011534R; a Ruger .44 caliber revolver, bearing serial number 83-18812; and a
22
     Springfield XD .45 ACP handgun, with an obliterated serial number; in violation of Title
23
     18, United States Code, Section 922(g)(1).
24
25
26
27
28
     Case 3:19-mj-01232-BGS Document 1 Filed 03/25/19 PageID.2 Page 2 of 3




 1
 2
                                         Jaime Felix
 3                                       Special Agent, ATF
 4
      Sworn to me and subscribed in my presence this ~.r' day ofMarch, 2019.
 5
 6
 7                                       ~OMAL
                                          UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
         Case 3:19-mj-01232-BGS Document 1 Filed 03/25/19 PageID.3 Page 3 of 3




 1
 2                            PROBABLE CAUSE STATEMENT
 3         On March 16, 2019, at approximately 12:25 p.m., San Diego County Sheriffs
 4 Department ("SDSD") deputies identified Christopher Marcus MOJADO, ("MOJADO") as
 5 he exited his vehicle, a Ford F-150 truck bearing California license plate 5V41550, and
 6 entered his home.      MOJADO was wanted on an active warrant and had a Fourth
 7
     Amendment waiver as a condition of his probation.
 8         Deputies then conducted a search of MOJADO's vehicle pursuant to his waiver.
 9 Inside the vehicle, under the center console, they located a Smith and Wesson SD40 V3 .40
10 caliber handgun, bearing serial number FYB 1979. Under the rear seats, they located a
11 Remington Spr 100 shotgun, bearing serial number 07011534R, and several rounds of
12
     shotgun shells.
13         Deputies also conducted a search of the residence pursuant to the same waiver.
14 During the search, they encountered several individuals. These individuals confirmed
15 MOJADO lived in a bedroom in the residence. Inside MOJADO's bedroom, which he
16 shared with his wife, they identified a Ruger .44 caliber revolver, bearing serial number 83-
17 18812, in the bedroom closet. In a dresser, deputies located a loaded Springfield XD .45
18 ACP handgun, with an obliterated serial number. Deputies also found several hundred
19 rounds of ammunition, holsters, magazines, and other firearm parts and accessories in the
20 room. Mail addressed to MOJADO was located in the room and MOJADO's wife stated
21 that she had seen MOJADO in possession of a firearm and believed it was located in the
22
   bedroom. She also denied ownership of any of the firearms.
23         The firearms were seized and preliminary examination determined that they had not
24 been manufactured in California, and therefore had moved in and affected interstate
25 commerce to have been recovered in California.
26         A criminal history query for MOJADO revealed an AprilS, 2018, felony conviction
27 for California Health and Safety Code Section 11370.1(A)- Possession of a Controlled
28
                                                 3
